DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1- 16, drawn to an apparatus, classified in A61B17/10.
II. Claims 17- 20, drawn to a method, classified in A61B17/221.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process such as a clip for attaching and securing tissue.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(b) the prior art applicable to one invention would not likely be applicable to

 Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Louis J. DelJudice on 10/13/21 a provisional election was made with traverse to prosecute the invention of Group I, claims 1- 16.  Affirmation of this election must be made by applicant in replying to this Office action.  
s 17- 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claim 1 is objected to because of the following informalities:  lines 6- 7 – ‘a second hinged strut element’ should be amended to - - a second hinged .  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  line 6- ‘the deployed configuration’ should be amended to - - the expanded state - - in order to remain consistent with previous claim terminology.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  lines 1- 2 -‘each hinged element configured to self-align the corresponding scaffolding sections’ to - - each hinged element configured to self-align [[the]] corresponding scaffolding sections’ - - since corresponding scaffolding sections has not been previously introduced.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  lines 1- 4 – ‘a plurality of bowed strut members configured to actuate and pinch the clot from a blood a pair of bowed strut members of the plurality of bowed strut members, the plurality of bowed strut members form a network of struts operable to engage and then pinch at least a portion of a clot - - since a pair of bowed strut members has not been previously introduced.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  lines 1- 2- ‘a ratio of a diameter of each pinching cell between the collapsed state and expanded state is from approximately 1.5:1 to 4:1’ should be amended to - - a ratio of a diameter of each pinching cell between the collapsed state and a clot pinching state of the expanded state is from approximately 1.5:1 to 4:1 - - in order to be clear that the first term in the sentence “collapsed state,” which comes first in the ratio, is in fact larger than the second term in the sentence, which comes second in the ratio (See second paragraph of p. 5 of applicant’s Specification).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1- 4 and 7- 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vale et al. (US Pub. No. 2020/0305900 A1) (hereinafter “Vale ‘900”) in view of Vale et al. (US Pub. No. 2017/0071614 A1) (hereinafter “Vale ‘614”).  Vale ‘614 is cited in the IDS filed 10/02/20.

    PNG
    media_image1.png
    346
    866
    media_image1.png
    Greyscale

Regarding claims 1- 3, 11 and 16, Vale ‘900 discloses a clot removal device, comprising:
a first scaffolding section (26- 1) (See Annotated Fig. 2b);
a second scaffolding section (26- 2) (See Annotated Fig. 2b) distal of the first scaffolding section (26-1) by a first hinged element (29) (Fig. 2b) (P. [0191]- -connecting arms 29 act as hinge elements) comprising a cell comprising a collapsed state (Fig. 2c) and an expanded state (Figs. 1a, 2b) (P. [0191] - - connecting arms 29 may comprise a plurality of struts configured in one or more cells);
a third scaffolding section (26-3) (See Annotated Fig. 2b) distal of the second scaffolding section (26-2) by a second hinged strut element (29) (Fig. 2b) (P. [0191] - - multiple hinged elements all with reference number 29 connecting each expandable member 26) comprising a cell comprising a collapsed state (Fig. 2c) and an expanded state (Fig. 2b) (P. [0191] - - connecting arms 29 may comprise a plurality of struts configured in one or more cells); and

Vale ‘900 further disclosing that connecting arms 29 may comprise a plurality of struts configured in one or more cells that act as hinge elements which allow the device to flex between expandable segments without compromising the ability of the segments to remain expanded and well apposed to the vessel wall (P. [0191]), but Vale ‘900 does not disclose 
(claims 1- 3, 16) the cells comprising pinching cells;
(claim 11) bowed strut members;
However, Vale ‘614 teaches a clot removal device in the same field of endeavor having the cell connecting to a scaffolding (901), the cell comprising a pinching cell (908), the pinching cell (908) configured to pinch at least a portion of clot (906) (See Fig. 28) in order to facilitate removal of the clot (P. [0133]).
Vale’614 teaches 
(claim 1) a first scaffolding section;
a pinching cell (151, 251, 701, 804, 908) (Figs. 3a, 7a, 7e, 27- 28) (Ps. [0142], [0152], [0170]) comprising a collapsed state and an expanded state configured to pinch at least a portion of a clot (FIG. 28 shows a method of use of the device embodiment 
(claim 2) when Vale ‘614 is combined with Vale ‘900, further comprising:
a hinged element comprising a pinching cell (151, 251, 701, 804, 908) proximal of the first scaffolding section (702, 752, 802, 901) (Figs. 27- 28) and connected to a distal end of a shaft (805) (Fig. 28) (P. [0170] - - device 800 also contains a clot pinch portion 804 and is connected to an elongated proximal shaft portion 805);
	(claim 3) each pinching cell (151, 251, 701, 804, 908) comprising at least one of an eyelet, a notched element to embed with clot, or a sinusoidal strut pattern (1757, 1758, 1801, 1802, 1850, 1851) (Figs. 44a- 44c) (P. [0190] - - strut/crown configuration which promotes clot pinching along the length of the strut includes sinusoidal strut pattern);
	(claim 11) each pinching cell (151, 251, 701, 804, 908) comprising a plurality of bowed strut members (1757, 1758, 1801, 1802, 1850, 1851) (Figs. 44a- 44c) configured to actuate and pinch the clot (1852) (Fig. 44c) from a blood vessel between the pair of bowed strut members (1850, 1851), strut members form a network of struts (1757, 1758, 1801, 1802, 1850, 1851) operable to engage and then pinch at least a portion of a clot (1852) (P. [0190] - -struts 1850 and 1851 move closer together generating a pinch on the protruding clot 1853);
	(claim 16) at least five (5) pinching cells (151, 251, 701, 804, 908) being positioned end-to-end between proximal and distal ends of device (See Fig. 3a) (P. [0142] - -number of cells in the circumferential ring can vary from 2 to 5).

Regarding claim 4, Vale ‘900 in view of Vale ‘614 discloses the apparatus of claim 1, Vale ‘900 further disclosing the first scaffolding section (26- 1) extended at least partially over an inner body (3, 122) (Figs. 1a, 1b, 4a- 4f) comprising a flow channel configured to engage the clot and restore blood flow through the clot (101) (Figs. 4a- 4f), the inner body comprising a collapsed state and an expanded state (Ps. [0187], [0200]- - inner expandable member 3 comprises a collapsed configuration for delivery and an expanded configuration for clot retrieval; 4a-4f shows a method of use of inner expandable member 3 of this invention; inner tubular member 122 expands to provide a flow channel to restore blood flow in a controlled manner through the occlusive clot 101 to the vasculature distal of the occlusion);

a first clot inlet mouth (22) (Fig. 1a) between the first and second scaffolding section (26- 1, 26- 2) (P. [0187] - - outer member 2 comprises multiple inlet openings 22 through which clot can pass into an inner reception space 11 which is provided between the outer and inner expandable members).
Regarding claim 7, Vale ‘900 in view of Vale ‘614 discloses the apparatus of claim 4, Vale ‘900 further disclosing each of the first, second, and third scaffolding sections (26-1, 26-2, 26-3) comprising an open distal end,
each of the first, second, and third scaffolding sections (26-1, 26-2, 26-3) comprise a plurality struts (84) (Fig. 2b) formed of closed cells, the distal end of at least one of the first, second, and third scaffolding sections (26-1, 26-2, 26-3) terminates in at least one distal apex (86) (Fig. 2b) free from connection to an adjacent closed cell of the respective scaffolding sections (26-1, 26-2, 26-3) (P. [0192] - - Each expandable segment 26 comprises a proximal ring of connected struts 84 and a plurality of distal "leaflets" 85. Each leaflet comprises a pair of struts terminating in a distal crown 86 to which no further elements are connected).
Regarding claim 8, Vale ‘900 in view of Vale ‘614 discloses the apparatus of claim 7, Vale ‘900 further disclosing the at least one distal apex (86) (Fig. 2b) being a petal or leaf member (85) (Fig. 2b) configured to open up in a flower-like manner and 
Regarding claim 9, Vale ‘900 in view of Vale ‘614 discloses the apparatus of claim 4, Vale ‘900 further disclosing each of the first, second, and third scaffolding sections (26-1, 26-2, 26-3) comprising an open distal end (22)(Fig. 1a), each of the first, second, and third scaffolding sections (26-1, 26-2, 26-3) comprise a plurality struts (84) (Fig. 2b) formed of closed cells, the distal end of at least one of the first, second, and third scaffolding sections (26-1, 26-2, 26-3) terminating in crowns (86) (Fig. 2b) with no distal connecting elements, at least one of the crowns (86) configured to pivot open in a flower-like manner as clot (101) engages therewith (P. [0192] - - The combination of leaflets and hinge elements 29 allows the device to retain its expanded shape and remain in contact with the vessel wall as the device is retracted around bends and past branch vessels. During this retraction process the leaflets act to prevent clot from escaping from the device, closing the trapdoor and gently contacting the vessel wall).
Regarding claim 10, Vale ‘900 in view of Vale ‘614 discloses the apparatus of claim 4, Vale ‘900 further disclosing wherein the device is configured so that expanding the clot removal device causes at least one of pinching cells, the first scaffolding section, the second scaffolding section, and the third scaffolding section to deform at least a portion of the clot (See Figs. 4e- 4f) (Ps. [0191], [0201]- [0202] - - at least a 
Regarding claim 12, Vale ‘900 in view of Vale ‘614 discloses the apparatus of claim 11, but Vale ‘900 in view of Vale ‘614 does not expressly disclose a ratio of a diameter of each pinching cell between the collapsed state and expanded state is from approximately 1.5:1 to 4:1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Vale ‘900 in view of Vale ‘614 to have a ratio of a diameter of each pinching cell between the collapsed state and expanded state is from approximately 1.5:1 to 4:1 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). 
In the instant case, the device of Vale ‘900 in view of Vale ‘614 would not operate differently with the claimed diameter ratio and since the struts which promote clot pinching are configured to go from a large diameter freely expanded configuration (Fig. 44a) to a compressed diameter pinched closed configuration (Fig. 44c) (Vale ‘ 614 - - P. [0190]), the device would function appropriately having the claimed collapsed to 
Regarding claims 13- 14, Vale ‘900 in view of Vale ‘614 disclose the apparatus of claim 1, Vale ‘900 does not disclose 
(claim 13) clot pinching configuration;
(claim 14) clot pinching structure.
However, Vale ‘614 teaches a clot removal device in the same field of endeavor having the cell connecting to a scaffolding (255, 901), the cell comprising a pinching cell (908), the pinching cell (908) having a clot pinching configuration (Fig. 28 - - see reference number 900) using a clot pinching structure (1850, 1851) (Fig. 44c) 
Vale’614 teaches 
(claim 13) the scaffolding section (255, 901) (Figs. 7e, 28) comprising a constrained delivery configuration (described, not shown) (P. [0063] - - expandable element having a fully collapsed delivery configuration) and an at least partially constrained clot pinching configuration (900) (Fig. 28), at least a portion of the scaffolding section (255, 901) being configured to engage clot in the expanded state (800) (Fig. 28) and to pinch clot (853, 906) on movement from the expanded state (800) (Fig. 28) to the clot pinching configuration (900) (Fig. 28) (Ps. [0063], [0170] – [0172] - - Fig. 28 showing image 800 when scaffolding 802 is deployed across clot 803, image 
(claim 14) the scaffolding section comprises (255, 901) a clot pinching structure configured to pinch clot on movement from the expanded state (800) (Fig. 28) to the clot pinching configuration (900) (Figs. 7e, 28) (P. [0152] - - body section 255 which has an increased diameter and larger cells 253 for additional clot retention as it is retrieved into larger vessel diameters in the Internal carotid Artery before retraction of the device and clot into the access guide catheter or introducer sheath).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the third scaffolding section associated with Vale ‘900 such that it comprises a constrained delivery configuration, an at least partially constrained clot pinching configuration and a clot pinching structure configured to pinch clot on movement from the expanded state to the clot pinching configuration as taught by Vale ‘614 because clot pinching increases the grip of the device on the clot, particularly fibrin rich clots and also elongates the clot reducing the dislodgement force by pulling the clot away from the vessel wall during the dislodgement process, thereby improving retention of the clot during retraction to the access guide catheter or sheath by controlling the proximal end of the clot and preventing it from snagging on a side branch vessel (Vale ‘614 - - P. [0133]).  The motivation for the modification would have been to improve device efficacy with 
Regarding claim 15, Vale ‘900 in view of Vale ‘614 discloses the apparatus of claim 1, Vale ‘900 further disclosing that the third scaffolding section being the largest in diameter of all the scaffolding sections so as to provide optimally protection against distal embolization as the device is retracted proximally into increasingly larger vessels (P. [0205]), but Vale ‘900 does not specifically disclose
(claim 15) the third scaffolding section being configured to exert an outward radial force when deployed within a lumen whose inner diameter is lower than that of the expanded state.
However, Vale ‘614 teaches a clot removal device in the same field of endeavor having the cell connecting to a scaffolding (901) the cell comprising a pinching cell (908), the pinching cell (908) having a clot pinching configuration (Fig. 28 - - see reference number 900) using a clot pinching structure (1850, 1851) (Fig. 44c) 
(claim 15) the scaffolding section (901) being configured to exert an outward radial force when deployed within a lumen whose inner diameter is lower than that of the expanded state (900), the outward radial force varying in a generally sinusoidal pattern along a length of the scaffolding section, the generally sinusoidal pattern comprising a wave pattern and the amplitude generally consistent along the length (See Fig. 28) (Ps. [0037]- [0038] - - the clot engaging element being configured to exert an outward radial force when deployed within a lumen whose inner diameter is lower than that of the expanded deployed configuration, said outward radial force varying in a generally sinusoidal pattern along the length of the clot engaging element; the generally 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the third scaffolding section associated with Vale ‘900 such that it is configured to exert an outward radial force varying along a generally sinusoidal pattern with a generally consistent amplitude along the length because it would allow the third scaffolding section to maintain its grip on the clot along portions of peak outward radial force and minimize the force required to retract the clot by exerting minimal radial force along portions of low outward radial force (Vale ‘614 - - See Figs. 3c, 3d; Ps. [0144]- [0145]).  The motivation for the modification would have been to increase the likelihood of a successful clot retrieval (Vale ‘614 - - P. [0145]).
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vale et al. (US Pub. No. 2020/0305900 A1) (hereinafter “Vale ‘900”) in view of Vale et al. (US Pub. No. 2017/0071614 A1) (hereinafter “Vale ‘614”) as applied to claim 4 above, and further in view of Porter et al. (US Pub. No. 2011/0196414 A1).  Porter is cited in the IDS filed 10/02/20.
Regarding claims 5 and 6, Vale ‘900 in view of Vale ‘614 discloses the apparatus of claim 4, Vale ‘900 further disclosing each hinged element (29) configured to self- align the corresponding scaffolding sections (26-1, 26-2, 26- 3) to articulate in bends of the vasculature;
each hinged element (29) being the only point of contact between respective clot scaffolding sections (26-1, 26- 2, 26- 3) (See Annotated Fig. 2b) (P. [0191] - - each 
As such, Vale ‘900 in view of Vale ‘614 discloses the claimed invention except for
(claims 5 and 6) a second inner body comprising a flow channel.
However, Porter teaches a clot removal device in the same field of endeavor having multiple bodies (18a- 18e) comprising flow channels configured to engage a clot and restore blood flow through the clot.
(claims 5 and 6) Porter teaches an inner body (18a- 18e) (Figs. 3- 4) comprising a flow channel configured to engage the clot (42) (Figs. 2A- 2D) and restore blood flow through the clot, the inner body (18a- 18e) comprising a collapsed state (Fig. 2B) and an expanded state (Figs. 2C, 3- 4)(P. [0025] - - moderate to high cell density and moderate to small cell size of tubular bodies are configured to compress a clot in order to restore flow through the channel formed therein).  
Porter also discloses that one inner body comprising a flow channel configured to engage a clot is equivalent in structure to multiple inner bodies comprising flow channels configured to engage a clot and restore blood flow through the clot (See Figs. 3- 4) (P. [0031] - - the enclosure 16 may include more than one flow restoring segment 18, more than one open segment 20, and/or more than one capture segment 22).  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (multiple inner bodies comprising flow channels) for another (single inner body comprising a flow channel) such that a proximal end of each respective flow channel (18a, 18b) is joined at a respective proximal end of a respective scaffolding section associated with Vale 
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the device of Vale ‘900 in view of Vale ‘614 to include a second inner body comprising a flow channel (18b) taught by Porter such that a proximal end of each respective flow channel (18a, 18b) is joined at a respective proximal end of a respective scaffolding section associated with Vale ‘900 in view of Vale ‘614 and a distal end of each respective flow channel(18a, 18b)  joined at a respective a subsequent scaffolding section associated with Vale ‘900 in view of Vale ‘614, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/Examiner, Art Unit 3771